Citation Nr: 1447429	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  09-10 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for plantar fasciitis of the bilateral feet.

2.  Entitlement to a rating in excess of 10 percent for chondromalacia patella with patellofemoral syndrome of the left knee.

3.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee condition and, if so, whether service connection, to include as secondary to service-connected left knee chondromalacia patella with patellofemoral syndrome, is warranted.

4.   Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left hand condition.

5.   Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a left hand disorder.

6.   Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for a right hand nerve injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and D. N.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1978 to April 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2007 and January 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This case was remanded in March 2014 in order to afford the Veteran her requested Board hearing.  In August 2014, the Veteran and D. N. testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record on appeal.

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless files.  A review of the Virtual VA claims file reveals the August 2014 Board hearing transcript; VA treatment records dated through March 2012, which were considered in the March 2012 supplemental/statements of the case; and VA treatment records dated from November 2002 through December 2004, which were considered in the July 2013 supplemental statement of the case.  The remainder of the documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The Veteran's VBMS file does not contain any documents at this time.

The claims for increased ratings for bilateral foot and left knee disabilities; service connection for a right knee disorder; and entitlement to compensation under the provisions of 38 U.S.C. § 1151 for left and right hand disorders are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a final rating decision dated in December 2005, the RO denied service connection for a right knee condition.  

2.  Evidence added to the record since the final December 2005 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right knee condition.

3.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that she was withdrawing the issue of whether new and material evidence has been received to reopen a claim for service connection for a left hand condition.



CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied service connection for a right knee condition is final.   38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a right knee condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for withdrawal of the appeal regarding the issue of whether new and material evidence has been received to reopen a claim for service connection for a left hand condition have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Right Knee Condition

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a right knee condition is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merit of the issue is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Veteran originally claimed entitlement to service connection for a right knee condition in March 2005.  Such claim was denied in a December 2005 rating decision upon consideration of her service treatment records and VA treatment records dated through April 2005.  In this regard, service treatment records reflect various complaints related to the left knee only and the Veteran reported a "trick" or locked knee in a March 1983 discharge Report of Medical History (RMH), which detailed an incident during basic training in which her left knee had been injured.  VA treatment records reflect complaints of knee pain beginning in November 2000.  A March 2004 VA bilateral knee X-ray reflected an impression of mild degenerative changes of the knees.  Based on the foregoing, the RO determined that service connection for a right knee condition was not warranted as the evidence did not show that such was related to her service-connected left knee disability or her military service.

In December 2005, the Veteran was advised of the decision and her appellate rights.  
No further communication regarding the Veteran's claim of entitlement to service connection for a right knee condition was received until September 2006, when VA received her application to reopen such claim.  In this regard, while such application was received within a year of the issuance of the December 2005 rating decision, it did not express disagreement with such rating decision or a desire for appellate review.  Therefore, the December 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005) [(2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for a right knee condition was received prior to the expiration of the appeal period stemming from the December 2005 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

The evidence received since the December 2005 rating decision consists of VA outpatient treatment records, April 2012 and August 2013 VA examination reports, various lay statements, and hearing testimony from the Veteran and D. N.  In this regard, an April 2012 VA examiner opined that the Veteran's claimed right knee disorder was less likely than not (less than 50 percent probability) proximately due to or the result of her service-connected left knee disability as there was no present diagnosis of a right knee condition.  However, during the August 2014 hearing, the Veteran testified that her service-connected left knee chondromalacia patella caused or aggravated her right knee disorder as more stress was placed on her right knee while compensating for her left knee condition.  Further, the Veteran's significant other testified regarding his observations of her knee symptoms.  The Board notes that a lay person is capable of reporting observable symptoms of an injury or illness as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Moreover, the August 2013 VA examination revealed that the examiner indicated that the Veteran's chondromalacia patella with patellofemoral syndrome of the left knee affected both sides.  Such also reflects that, upon range of motion testing, the Veteran had reduced flexion to 125 degrees on the right side with pain on motion.

The Board finds that the evidence received since the December 2005 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection for a right knee disorder.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for a right knee disorder was previously denied as the evidence did not show a nexus between such disorder and service and/or the service-connected left knee chondromalacia patella.  While the April 2012 VA examination found no current disability of the right knee, the August 2013 VA examination documented reduced range of motion of the right knee and, presuming the credibility of the statements from the Veteran and her significant other and pursuant to Justus, such address the manner in which her left knee disability has affected her right knee disorder, which, in turn, suggests a relationship between such disorders.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for a right knee condition is reopened. 

B.  Left Hand Condition

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, during the August 2014 hearing, the Veteran stated that she wished to withdraw her appeal regarding the issue of whether new and material evidence had been received to reopen a claim for service connection for a left hand condition.  As the Veteran has withdrawn her appeal as to this issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  
 

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a right knee condition is reopened; the appeal is granted to this extent only.

The appeal as to whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left hand condition is dismissed.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  

Relevant to the Veteran's claims for increased ratings, the Court has held that, where the record does not adequately reveal the current state of claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the last examination.  Allday v. Brown, 7 Vet. App. 517, 526 (1995). 

The record reflects that the Veteran was most recently afforded a VA orthopedic examination in August 2013, which addressed her bilateral foot and left knee disabilities.  The Board finds that a contemporaneous examination is necessary as the Veteran has alleged significantly worsening symptoms since her last VA examination.  

In regard to her left knee disability, the Veteran testified during her August 2014 hearing that she experienced the loosening and shifting of her kneecap, knee joint "crunching," and difficulty bending her knee joint.  Such symptoms were not noted in the last VA examination.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to her service-connected left knee chondromalacia patella.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Similarly, with regard to the Veteran's plantar fasciitis of the bilateral feet, she testified during her August 2014 hearing that she had developed neurological impairments and bone spurs in her feet as a result of the pain related to plantar fasciitis, that her feet swell, and that she wears shoe inserts to help alleviate the pain.  Such symptoms were not noted in the last VA examination.  In light of these allegations of worsening symptoms, the Board finds that a remand is required in order to determine the Veteran's current level of impairment with regard to her service-connected plantar fasciitis of the bilateral feet.  Id.

With regard to the Veteran's claim for service connection for a right knee disorder, she has alleged that such disorder was caused or aggravated by her service-connected left knee disability.  The April 2012 VA examiner opined that it was less likely than not that the Veteran's claimed right knee disorder was proximately due to or the result of her service-connected left knee disorder as there was no present diagnosis of a right knee condition.  However, a July 2008 VA magnetic resonance imaging (MRI) scans reveals right knee mild degenerative joint disease while other knee X-rays reflected similar findings.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, the August 2013 VA examination revealed that the examiner indicated that the Veteran's chondromalacia patella with patellofemoral syndrome of the left knee affected both sides.  Such also reflects that, upon range of motion testing, the Veteran had reduced flexion to 125 degrees on the right side with pain on motion.  Therefore, the record should be referred to the VA examiner for an addendum opinion regarding whether the Veteran's right knee disorder is related to her service-connected left knee chondromalacia patella.

With regard to the Veteran's claims for compensation under the provisions of 38 U.S.C.A. § 1151 for a right and left hand disorder, she asserts that VA improperly treated her left middle finger in 2004 and that this improper treatment resulted in an unnecessary surgery and additional symptoms to include pain, stiffness, deformity, and reduced grip strength.  She further alleges that VA improperly performed surgery on her right hand and middle finger, causing neurological damage and/or decreased sensation in her fingers and wrist.  

Compensation under 38 U.S.C.A. § 1151 shall be awarded for a qualifying additional disability of a Veteran in the same manner as if the additional disability were service-connected.  A disability is considered a qualifying additional disability if it is not the result of the Veteran's own willful misconduct and the disability was caused by VA hospital care, medical or surgical treatment, or examination, and the proximate cause of the disability was: 1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing the hospital care, medical or surgical treatment, or examination; or 2) an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 

VA treatment records reflect that the Veteran underwent an A1 pulley release for the left middle finger in November 2004, tenolysis of the left middle finger extensor tendon in January 2005, and an A1 pulley release of the right ring finger in August 2005.  The Board observes that the Veteran has not been afforded a VA examination so as to determine whether she has any additional disability resulting from the VA surgeries or procedures to her left and right hands, and whether any additional disability is due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA facility care or medical treatment or an event not reasonably foreseeable.  Accordingly, the Board finds that a VA medical examination with an opinion is necessary for proper appellate review of the claims.

Moreover, the Veteran's actual signed consent form(s) for her November 2004, January 2005, and August 2005 procedures are not associated with the record.  As such, it is unclear what risks the Veteran's was specifically advised of prior to her consent for these procedures.  On remand, such documents should be obtained.

Regarding all claims on appeal, the Board also finds that a remand is necessary in order to obtain outstanding SSA records.  The Veteran reported that she applied for Social Security Administration (SSA) benefits in April 2005; however, the basis of this application or its result is not clear from the record.  The Court has held that where there has been a determination with regard to Social Security benefits, the records concerning that decision must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, such records should be obtained on remand.

During the August 2014 hearing, the Veteran testified that she had received VA Vocational Rehabilitation services.  However, no Vocational Rehabilitation records are contained in the Veteran's claims file.  As such, on remand, any existing VA Vocational Rehabilitation file should be obtained for consideration in the Veteran's appeals.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from March 2012 to the present from the VA Medical Center (VAMC) in Hampton that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.  In this regard, while VA treatment records dated through March 2012 have been associated with the Veteran's claims file.  On remand, such records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all treatment records from the Hampton VAMC dated from March 2012 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e). 

2.  Obtain the Veteran's informed consent form(s) for November 2004 pulley release for the left middle finger, January 2005 tenolysis of the left middle finger extensor tendon, and August 2005 A1 pulley release of the right ring finger.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.              § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Obtain the Veteran's VA Vocational Rehabilitation folder.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  Obtain any determination pertinent to the Veteran's claim for Social Security Administration benefits, as well as any medical records relied upon concerning that claim.  All efforts to obtain these records should be documented in the claims file.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A.               § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

5.  After obtaining any outstanding records, return the claims file, to include a copy of this remand, to the April 2012 VA examiner for an addendum opinion to determine the nature and etiology of the claimed right knee disorder.  If the examiner who drafted the April 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

(A)  Following a review of the claims file, to include the July 2008 VA MRI finding of right knee mild degenerative joint disease and the August 2013 VA examination findings of reduced, painful range of right knee motion, the examiner should identify all right knee disorders that have been present since September 2006.  If the examiner finds that the Veteran does not have a current right knee disorder, she should reconcile such a determination with the aforementioned findings and the Veteran's lay statements regarding her right knee symptoms.

(B)  For each right knee disorder determined to have been present at any time since September 2006, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that such disorder was caused OR aggravated by her service-connected left knee disability?  The examiner should address the Veteran's contentions that her service-connected left knee disorder caused additional strain on her right knee and that the instability associated with her service-connected left knee caused her to fall and injure her right knee.

A complete rationale should be given for each opinion expressed.   

6.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected left knee disability.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

With regards to the left knee, the examiner should conduct range of motion testing.  The examiner should note whether there is any pain, weakened movement, excess fatigability or incoordination on movement in the joint, and should address whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups, or when the knee is used repeatedly.  If such an estimate or description of any range of motion loss cannot be provided, the examiner should explain why.  All limitation of function must be identified.  If there is no pain, limitation of motion and/or limitation of function, such facts must be noted in the report.

The examiner should state whether there is malunion or nonunion of the tibia and fibula and whether there is loose motion requiring a brace.  He or she should also identify any other symptomatology and manifestations of the disability, to include a loosened or shifting knee cap and/or "crunching" in the joint.

The examiner should state whether ankylosis of the left knee is present, and, if so, the degree at which it is present; whether recurrent subluxation or lateral instability is present, and, if so, whether it is slight, moderate, or severe; whether there is dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; whether there is any residual cartilage damage and whether there is genu recurvatum.

The examiner should discuss the functional impact, if any, of the left knee disability on the Veteran's ability to perform sedentary or manual type of work. 

A complete rationale should be given for each opinion expressed.   

7.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of her service-connected plantar fasciitis of the bilateral feet.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

The examiner should describe the nature and severity of all manifestations of the Veteran's bilateral plantar fasciitis.  He or she should indicate whether such disability results in neurologic impairment and, if so, the nerve affected and the severity of such impairment.  If there are any other diagnoses pertaining to the either foot, the examiner should specifically indicate whether such are related to the Veteran's plantar fasciitis. The examiner should indicate whether such disability is slight, moderate, moderately severe, or severe.  

The examiner should discuss the functional impact, if any, of the bilateral plantar fasciitis on the Veteran's ability to perform sedentary or manual type of work. 

A complete rationale should be given for each opinion expressed.   

8.  After obtaining any outstanding records, the Veteran should be afforded an appropriate VA examination to determine whether her left and/or right hand disorder or any other additional disability are etiologically related to VA treatment.  The claims file, to include a copy of this remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted. 

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

a)  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's right and/or left hand disorder was caused by or aggravated by VA medical care?  In other words, please determine whether the Veteran has any additional disability or disabilities, to include peripheral neuropathy or other neurological impairment, as a result of the treatment administered by VA, and if so, please detail the nature of such disability or disabilities.  If you find that the Veteran has such additional disability, please proceed to the following questions.

b)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any such additional disability or disabilities in the right and/or left hand is due to carelessness, negligence, lack of proper skill, error in judgment, or a similar instance of fault on the part of VA in furnishing hospital care, medical or surgical treatment?   In reaching this conclusion, please address the Veteran's contentions that she required an additional surgery for her left hand and developed additional symptoms as a result of VA's failure to properly perform an A-1 pulley release and that she developed neurological damage in her right hand and/or right wrist as a result of the improper use of anesthesia in surgery.

c)  Is it at least as likely as not (a 50 percent or higher degree of probability) that any such additional disability or disabilities in the right and/or left hands is due to an event not reasonably foreseeable?  A "not reasonably foreseeable" event is one that would not be reasonably anticipated or expected by a health care provider who utilized the degree of care a prudent or competent person so engaged would exercise.

A complete rationale should be given for each opinion expressed.   

9.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


